Citation Nr: 1523995	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service-connection for residual disability from an adverse reaction to anthrax vaccine.

2.  Entitlement to service connection for residual disability from an adverse reaction to anthrax vaccine, diagnosed as inflammatory arthropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1989 to September 1992, from February 2003 to February 2004, and from January 2006 to July 2006.  She had subsequent service with the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Regional Office (RO) in St. Louis, Missouri.  In November 2013, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for residual disability from a reaction to anthrax vaccine has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in January 2009, service connection for residual disability from an adverse reaction to anthrax vaccine was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the January 2009 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for residual disability from an adverse reaction to anthrax vaccine.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residual disability from an adverse reaction to anthrax vaccine.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  With regard to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Thus, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Law and Analysis

The Veteran contends that she has submitted new and material evidence sufficient to reopen her previously denied service connection claim for residual disability from an adverse reaction to anthrax vaccine.

In a January 2009 rating decision, the RO essentially denied service connection for anthrax vaccine residuals on the basis that the evidence of record failed to show a diagnosis of a current disability.  The Veteran did not appeal this determination, nor did she submit new and material evidence within a year following the decision.  The decision therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

In March 2010, the Veteran sought to reopen this claim.  The current appeal arises from the RO's September 2010 rating decision that continued the previous denial of service connection for anthrax vaccine residuals.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record in January 2009 consisted of service treatment records, which show the Veteran was treated for an adverse reaction (serum sickness) to the anthrax vaccine.  A post service VA examination report shows the examiner concluded the Veteran did not have any chronic disability due to the anthrax vaccine.  As noted previously, in denying the Veteran's claim, the RO basically found no evidence that she had any current residual disability. 

Since the January 2009 rating decision, newly-received evidence includes VA and private outpatient treatment records which show a diagnosis of inflammatory arthropathy.  In addition, medical literature regarding the onset of rheumatoid arthritis after anthrax vaccination was submitted to support the Veteran's contentions of a nexus to service.  Lastly, a line of duty determination issued in March 2011 for September 2010 notes an injury in the line of duty while on inactive duty status with the finding of inflammatory arthropathy secondary to serum sickness caused by anthrax vaccine.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  This evidence is material because it indicates a current diagnosis and evidence suggesting a relationship to service- which was not of record at the time of the prior final decision in January 2009.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim.  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating this issue on its underlying merits, the Board finds that a remand is necessary for further development. 


ORDER

New and material evidence having been received, the claim for service connection for residual disability from an adverse reaction to anthrax vaccine is reopened, and to this extent only, the appeal is granted. 


REMAND

In light of the Board's finding that the previously denied claim for service connection for residual disability from an adverse reaction to anthrax vaccine is reopened, the underlying issue must be considered on a de novo basis.  The Board finds that the evidence currently of record is insufficient to decide the claim and that further evidentiary development is therefore needed before a decision can be reached on the merits.

Service treatment records confirm that in November 2007, the Veteran initially exhibited joint pain/swelling, edema, hypertension, pleural effusions, and acute renal failure shortly after receiving the 5th shot in a series of anthrax vaccinations.  A November 2007 line of duty determination report shows that she was on inactive duty when the anthrax vaccine was administered.  A line of duty determination issued in March 2011 for September 2010 notes an injury in the line of duty while on inactive duty status with the finding of inflammatory arthropathy secondary to serum sickness caused by anthrax vaccine. 

A VA examination report shows the Veteran's initial symptoms of "serum sickness" resolved without residual disability.  See December 2008 VA examination report.  However subsequent treatment records documented various other symptoms also beginning around this time including episodic vertigo, gait instability, fatigue, and progressive arthralgia of multiple joints.  See clinical records from Neurological Consultants of Kansas City, Inc. and Kansas City Internal Medicine, dated from October 2008 to November 2009.  Presently the Veteran has been diagnosed with inflammatory arthropathy.  

A February 2010 medical summary from the Wilford Hall Regional Vaccine Healthcare Center (VHC) shows the Veteran's initial "serum sickness-like reaction" was probably associated with the receipt of the anthrax vaccination, but that her later symptoms of dizziness, multiple joint pain, and fatigue were only possibly associated with the receipt of the anthrax vaccination.  A second line of duty determination report shows a diagnosis of inflammatory arthropathy secondary to "serum sickness" caused by the anthrax vaccine.  See also Informal Line of Duty Determination dated in March 2011.

In an August 2010 medical record, a physician from Whiteman AFB diagnosed the Veteran with arthropathy and opined that the Veteran's persistent symptoms are all related to the vaccines she received in service.

The Veteran underwent VA examination in April 2013.  At that time the VA physician confirmed the diagnosis of inflammatory polyarthropathy and determined that it was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness as there was no evidence to refute the claimed connection.  However he then went on to state that he could not render an opinion as he was unfamiliar with the anthrax vaccine or any research/findings associated with it.  He believed the case required a specialist or a medical provider qualified and highly familiar with the military vaccine program, specifically anthrax.  In an addendum to that report, following a review of the claims folder, a second medical professional concluded the Veteran did not develop inflammatory polyarthropathy, as a complication of the anthrax vaccine as it was not shown in the medical literature that the anthrax vaccine causes long term health problems.  However this opinion is limited in terms of its ultimate probative value as it is extremely cursory, in that it the examiner provided only the barest of conclusions and did not sufficiently explain the rationale behind that conclusion.

Since then the Veteran has submitted a medical article and testimony that correlates rheumatoid arthritis/inflammatory arthropathy to the after effects of the anthrax vaccine. 

Unfortunately, the VA medical report and its addendum are inadequate as neither provides a clear picture of the relationship between the Veteran's inflammatory polyarthropathy and her conceded in-service injury (anthrax vaccination).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves). 

In addition, the evidence shows that the Veteran has a diagnosis of fibromyalgia; however, the treatment records do not suggest an etiology.  As the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b) .   
As fibromyalgia is a complex disease, a medical opinion is necessary to address the possibility of any causal connection between current fibromyalgia and service. 

Accordingly, the Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's medical history and assertions and which is supported by a clearly stated rationale, is needed to resolve this claim.  In addition, any ongoing VA and/or private clinical records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and her representative additional VCAA notice as to the issue of service connection, to include as due to a qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Obtain and associate with the claims file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  Provide the Veteran with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is her responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

3.  Then, schedule the Veteran for VA rheumatology examination or practitioner with familiarity with inflammatory polyarthropathy or other inflammatory/systemic processes, and fibromyalgia.  The entire claims file must be made available to the examiner(s) for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner(s) should review such results prior to completing the report(s).  Complete diagnoses should be provided.  If inflammatory polyarthropathy is not present, the examiner should so state and explain the prior diagnosis.

(a) Based on a physical examination, personal interview, a comprehensive review of the claims file, as well as review of all controlling medical literature regarding the side effects/health impacts of the anthrax vaccine, the appropriate examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's adverse reaction (serum sickness) to the in-service November 2007 anthrax vaccination is the possible onset of, or precursor to her current inflammatory polyarthropathy.  If inflammatory polyarthropathy cannot be regarded as having had its onset as a result of the anthrax vaccine, the examiner should explicitly indicate so and explain why, to include a discussion of pertinent medical literature.  

(b) If the examiner cannot identify a known disease or disability which causes the claimed symptoms, the examiner must so state.  In this regard, the examiner is specifically requested to state whether the Veteran's complaints result from a medically unexplained chronic multisymptom illness and whether she meets the criteria for a confirmed diagnosis of fibromyalgia.  If so, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the current fibromyalgia had its onset during the Veteran's service in the Persian Gulf or during any other period of active service, is related to potential environmental and chemical exposures in service during the Persian Gulf War, or is otherwise the result of a disease or injury in service, to include the Veteran's adverse reaction (serum sickness) to the in-service November 2007 anthrax vaccination?

In providing an opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records as well as the March 2011 reserve line of duty investigation which appears to relate the Veteran's inflammatory arthropathy to the November 2007 anthrax vaccination.  The examiner should remain mindful of the fact that the Veteran is competent to report her symptoms, and that her reports must be considered in formulating the requested opinion.  The examiner must specifically comment on the August 2010 medical opinion relating the Veteran's symptoms to the vaccines, and an April 2013 VA examination report and its June 2013 addendum.  He or she must also discuss the medical literature submitted by the Veteran that correlates rheumatoid arthritis to the after effects of anthrax vaccinations (expressing agreement or disagreement with the foregoing evidence, and explain in full the rationale for such agreement/disagreement).

All opinions must include a complete rationale.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Ensure that all of the foregoing development actions have been completed in full.  If the requested medical opinion does not include adequate responses to the specific opinions requested, to include a rationale for the opinions expressed, the report must be returned to the examiner for corrective action.  See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, readjudicate the claim on appeal, to include as due to a qualifying disability (including a chronic multisymptom illness).  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


